Case: 2:18-cv-01276-GCS-KAJ Doc #: 29 Filed: 03/28/19 Page: 1 of 1 PAGEID #: 466



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


GOLDI Y. CAPALUNGAN,

                        Petitioner,

         v.                                             Civil Action 2:18-cv-1276
                                                        Judge George C. Smith
                                                        Magistrate Judge Kimberly A. Jolson
EMMANUEL R. LEE,

                        Respondent.

                                                ORDER

         Consistent with the parties’ request to reschedule the final pre-trial conference for April 3,

2019, the pretrial deadlines are amended as follows:

   •     On or before March 29, 2019, the parties shall exchange exhibit and witness lists;

   •     Before 5 P.M. on April 2, 2019, the parties shall file with the Court their final exhibit list,
         their final witness list, and any motions in limine; and

   •     On or before April 5, 2019, the parties shall file any pre-trial merits briefs.

Further, the Court SETS a final pre-trial conference for Wednesday, April 3 at 9:30 A.M. at the

Joseph P. Kinneary United State Courthouse, 85 Marconi Boulevard, Room 235, Columbus, Ohio

43215.

         IT IS SO ORDERED.


Date: March 28, 2019                                    /s/ Kimberly A. Jolson
                                                        KIMBERLY A. JOLSON
                                                        UNITED STATES MAGISTRATE JUDGE
